           Case 1:18-vv-00457-UNJ Document 38 Filed 01/22/20 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-457V
                                        UNPUBLISHED


    LAURA RUSSELL,                                           Chief Special Master Corcoran

                         Petitioner,                         Filed: December 20, 2019
    v.
                                                             Petitioner’s Motion for a Decision
    SECRETARY OF HEALTH AND                                  Dismissing Her Petition; Influenza
    HUMAN SERVICES,                                          (Flu) Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
                        Respondent.                          (SIRVA); Special Processing Unit
                                                             (SPU)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for Respondent.


                                       DISMISSAL DECISION1

        On March 28, 2018, Laura Russell filed a petition for compensation under the
National Vaccine Injury Compensation Program (“the Program”), 42 U.S.C. §300aa-10,
et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered “right shoulder injuries”
as a result of an influenza (“flu”) vaccine administered on December 31, 2016. Petition
at 1. Respondent filed a Rule 4(c) Report concluding that compensation is not appropriate
in this case on March 22, 2019. ECF No. 21. The information in the record does not
show entitlement to an award under the program.

        On December 13, 2019, Petitioner moved for a decision dismissing the petition,
noting that “she no longer wishes to pursue her case.” ECF No. 33. Petitioner indicated
that she “understands that a decision by the Chief Special Master dismissing her
petition will result in a judgment against her. She has been advised that such a
judgment will end all of her rights in the Vaccine Program.” Id. Petitioner noted that
1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In
accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I
agree that the identified material fits within this definition, I will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00457-UNJ Document 38 Filed 01/22/20 Page 2 of 2



she “does intend to protect her rights to file a civil action in the future. Therefore,
pursuant to 42 U.S.C. §300aa-21(a)(2), she intends to elect to reject the Vaccine
Program judgment against her and elect to file a civil action.” Id.

       To receive compensation under the Program, Petitioner must prove either 1) that
she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of her vaccinations, or 2) that she suffered an injury that was
actually caused by a vaccine. See §§ 13(a)(1)(A) and 11(c)(1). Examination of the record
does not disclose sufficient evidence to establish that Petitioner suffered a “Table Injury.”
Further, the record does not contain a medical expert’s opinion or any other persuasive
evidence indicating that Petitioner’s alleged injury was vaccine-caused.

       Under the Vaccine Act, a petitioner may not be awarded compensation based on
the petitioner’s claims alone. Rather, the petition must be supported by either the medical
records or by a medical opinion. § 13(a)(1). In this case, the record does not contain
medical records or a medical opinion sufficient to demonstrate that the vaccinee was
injured by a vaccine.

       For these reasons, in accordance with § 12(d)(3)(A), Petitioner’s claim for
compensation is denied and this case is dismissed for insufficient proof. The Clerk
shall enter judgment accordingly.3

IT IS SO ORDERED.

                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
